OPINION ON PETITION TO REHEAR
CANTRELL, Judge.
The plaintiffs-appellees have filed a' petition to rehear on the ground that Public Chapter No. 355 of the 1981 General Assembly renders the constitutional issues in this cause moot and that the Court’s decision is contrary to that statute. This statute provides:
Notwithstanding any other provisions of the law to the contrary, the Department of Human Services shall grant access to all public assistance records, reports, documents, case files, or other similar documents about a person who has applied for or is receiving or has received public assistance including but not limited to AFDC, Food Stamps, Medicaid, and Title XX services, to authorized counsel for the person.
The reference in the statute to Title XX is to Title XX of the Social Security Act, 42 U.S.C. §§ 1397-1397Í, which provides for federal payment of 75% of a state’s expenditures for services provided for the purposes of preventing or remedying neglect or *563abuse of children and preserving or reuniting families.
We are of the opinion that whether the statute covers persons in the position of plaintiffs-appellees is questionable. Their children who have been placed in foster homes may be receiving Title XX services but it is doubtful that the plaintiffs-appel-lees are. Since that question has not been briefed nor argued we will not decide it. We are satisfied that the passage of the statute does not render the constitutional issues in this case moot.
Therefore the petition to rehear is respectfully denied.
TODD, P. J., and CONNER, J., concur.